Title: From John Adams to Benjamin Franklin, 12 November 1781
From: Adams, John
To: Franklin, Benjamin



Amsterdam November 12th 1781
Sir

By the last Post, Letters have been recieved in this Town from Mr. Gillon and from a Passenger, Mr. Le Roy, by which and a note upon one of them by Mr. Lagoanere it appears that the South Carolina sailed form Corunna on the seventeenth of October, and that Captain Jackson and Mr. Trumbull are gone in an American Privateer to Bilbao, in order to take Passage from thence to America: so that the proposal I had the honor to make to your Excellency of sending Jackson here cannot take place.
The Goods remain here for Orders, and for Cash or Credit to buy or hire the Ships. If neither can be advanced by your Excellency, there remains only one alternative, vizt either to sell a part to pay the freight of the rest, or let the whole remain here until Congress can give Orders concerning them. Your Excellency must be very sensible, that nobody on this side the Atlantic, except your Excellency, has Authority to give Orders to sell part of the Goods to pay the freight of the remainder.
These Goods would be such an heart-felt Comfort to our brave Countrymen in the Field the ensuing Winter, that I cannot but most ardently wish they might arrive in the Month of January or sooner, and therefore cannot but advise the sending of them, provided it is possible. The whole however must be submitted to your Excellency.

I have the honor to be, with great Respect, Sir your Excellencys most obedient and most humble Servant
J. Adams

